764 F.2d 490
Shirley BARNES, Frances J. McElroy and Murrell Thomas, Appellees,v.Freeman (Teek) BOSLEY and Paula Carter, Appellants.Shirley BARNES, Frances J. McElroy, Appellants,and Murrell Thomas,v.Freeman (Teek) BOSLEY and Paula Carter, Appellees.Shirley BARNES, Frances J. McElroy and Murrell Thomas, Appellants,v.Freeman (Teek) BOSLEY and Paula Carter, Appellees.
Nos. 83-2127, 83-2178 and 83-2179.
United States Court of Appeals,Eighth Circuit.
May 28, 1985.

Before HEANEY, BRIGHT and JOHN R. GIBSON, Circuit Judges.

ORDER

1
Following this Court's opinion in Barnes v. Bosley, 745 F.2d 501 (8th Cir.1984), attorneys for plaintiffs-appellees sought and were awarded attorneys' fees of $10,050.  Appellees' attorneys return to this Court seeking fees and costs for successfully resisting appellants' petition for certiorari.  After careful review of the materials submitted in support of and in opposition to this motion, we award fees and costs of $4,250.25.


2
We have previously approved an hourly rate of $75.00 in this case, on which appellees' attorneys base their request for fees.  Careful consideration of submitted materials, however, suggests that successful resistance to the certiorari petition might have been accomplished in approximately fifty hours.  We do, however, award the total bill of costs claimed.  Therefore, to reflect the efforts expended in opposing the certiorari petition in this case, we award appellees costs and fees totaling $4,250.25.   See Furtado v. Bishop, 635 F.2d 915, 924 (1st Cir.1980).